Case 8:20-cv-00089-DOC-JDE Document 62-3 Filed 04/16/21 Page 1 of 8 Page ID #:543




 1   NADA I. SHAMONKI (SBN 205359)
     nshamonki@mintz.corn
 2   MINTZ LEVIN COHN FERRIS GLOVSKY AND POPEO P.C.
     2029 Century Park East, Suite 3100
 3   Los Angeles, CA 90067
     Telephone: (310) 586-3200
 4   Facsimile: (310) 586-3202
 5   MICHAEL C. WHITTICAR (admitted pro hac vice)
     mikew@novaiplaw.com
 6   NOVA IP LAW, PLLC
     7420 Heritage Village Plaza, Suite 101
 7   Gainesville, VA 20155
     Telephone: (571) 386-2980
 8   Facsimile: (855) 295-0740
 9   Attorneys for Defendant/Counterclaimant
     DESCENDENT STUDIOS INC. and
10   Defendant ERIC PETERSON
11                      UNITED STATES DISTRICT COURT
12                     CENTRAL DISTRICT OF CALIFORNIA
13   LITTLE ORBIT LLC, a California        Case No. 8:20-cv-00089-DOC-JDE
14   Limited Liability Company,
                                           MEMORANDUM OF POINTS AND
                                           AUTHORITIES IN SUPPORT OF
15                          Plaintiff,     DEFENDANTS' MOTION TO
                                           ENFORCE THE BINDING
16        vs.                              SETTLEMENT TERMS SHEET, TO
                                           EXTEND THE COURT'S
17
     DESCENDENT STUDIOS INC., a
18   Texas corporation, and ERIC
     PETERSON, an individual,              [REDACTED VERSION OF
19                                         DOCUMENT PROPOSED TO BE
                        Defendants.        FILED UNDER SEAL]
20
     DESCENDENT STUDIOS INC., a            Date:      May 24, 2021
21                                         Time:      8:30 a.m.
     Texas corporation,
                                           Courtroom: 9D
22
                      Counterclaimant,
23
          vs.
24                                         Judge: Hon. David O. Carter
25   LITTLE ORBIT LLC, a California
                                           Complaint Filed:   1/16/2020
     Limited Liability Company,
26
27                    Counterdefendant.

28
Case 8:20-cv-00089-DOC-JDE Document 62-3 Filed 04/16/21 Page 2 of 8 Page ID #:544




 1           Defendants Descendent Studios, Inc. ("Descendent") and Eric Peterson
 2    ("Peterson") (collectively the "Defendants"), by the undersigned counsel, hereby
 3    respectfully submit this memorandum in support of their Motion to Enforce the
 4    Binding Settlement Terms Sheet and to permanently extend the Court's jurisdiction
 5    to do so, and for
 6    I.    INTRODUCTION
 7           On November 17, 2020, the parties participated in the Settlement Conference
 8    before Magistrate Judge Early. As noted in Judge Early's Minutes of Settlement
 9    Conference [Docket No. 68], the "parties reached a settlement of this matter, the
10    material terms of which are contained in writing, signed electronically with the
11    parties' and counsels' consent, and filed as attachment hereto under seal." The
12    attachment at Docket 68-1 is the Binding Settlement Terms Sheet, which is also
13    attached as part of Exhibit C to the Eric Peterson Declaration ("Peterson Decl.")
14    filed concurrently herewith. The agreement reached in the Binding Settlement
15    Terms Sheet was a final and binding Settlement Agreement even though the parties
16    may draft and execute a further, more detailed memorialization.
17    II.   ARGUMENT
18          "[I]t is now well established that the trial court has power to summarily
19    enforce on motion a settlement agreement entered into by the litigants while the
20    litigation is pending before it." City of Equities Anaheim v. Lincoln Plaza Dev. Co.
21    (In re City Equities Anaheim), 22 F.3d 954, 957 (9th Cir. 1994). "The construction
"Y)   and enforcement of settlement agreements are governed by principles of local law
23    which apply to interpretation of contracts generally." United Com. Ins. Serv., Inc. v.
24    Paymaster Corp., 962 F.2d 853, 856 (9th Cir. 1992).
25          This motion to enforce the Binding Settlement Terms Sheet is necessary due to
26    Plaintiffs failure to comply with the Binding Settlement Terms Sheet in several
27    different respects.
28

                                                -1-
Case 8:20-cv-00089-DOC-JDE Document 62-3 Filed 04/16/21 Page 3 of 8 Page ID #:545




 1        First, Plaintiff incorrectly and erroneously asserts that                     as used
 2   throughout the Binding Settlement Terms Sheet actually means Plaintiffs
 3
 4                          Plaintiff's interpretation of
 5            is contrary to the ordinary legal definition of
 6   and was never discussed during the mediation. According to Black's Law
 7   Dictionary, the very first definition of
 8                                                  B.A. Garner, Black's Law Dictionary,
 9          (11th Ed. 2019). Plaintiff's interpretation of
10               is also contrary to the intent of the parties in allocating as much as
11   percent of the early                     to
12                               . There was no discussion at the mediation of
13   meaning anything other than its plain language dictionary definition:
14                                      is not a term that was defined in the parties' prior
15   Development Agreement. That agreement used the term                           which on its
16   face is a very different term with a very different meaning. Therefore, the Court
17   should find and hold that                  as used in the Binding Settlement Terms
18   Sheet means                                           because              was never
19   discussed during the mediation and settlement negotiations.
20        The second dispute is that the Binding Settlement Terms Sheet was signed on
21   November 17, 2020, almost five months ago. It required three
22                                 , two of which were due within 120 days of signing a
23   written memorialization. Neither of these first                       has been made, not
24   only because Little Orbit has not signed the written memorialization, but also
25   because Little Orbit has plainly stated that it has no intention of making any of the
26   agreed-upon                                         . (Ex. A to Peterson Decl.).
27        Descendent has requested that Little Orbit place                          pending the
28   signing of the written memorialization, but Little Orbit has failed and refused to do

                                                   -2-
Case 8:20-cv-00089-DOC-JDE Document 62-3 Filed 04/16/21 Page 4 of 8 Page ID #:546




 1   so. Descendent therefore is concerned that Little Orbit lacks the
 2   Descendent, is stalling for time, and lacks the intent and ability to make the
 3                        .1 This is especially concerning given the projected
 4                                  that will be needed for        adequately complete
 5   and market the game.
 6        Descendent requests the Court to order
 7                                                                           and to order
 8                       Descendent when the terms of the written memorialization are
 9   signed or decided upon by the Court.
10        The third major point of disagreement is whether the               provided for
11   in Paragraph 4 of the Binding Settlement Terms Sheet is, as Little Orbit erroneously
12   insists, Descendent's sole remedy for Little Orbit's complete failure to make,
13                     required under the Binding Settlement Terms Sheet, at Paragraphs
14   1 through 3.
15        Paragraph 4 of the Binding Settlement Terms Sheet simply provides as
16        follows:
17
18
19   (Docket No. 48-1) (emphasis supplied).

20        This was expressly stated as a remedy for any one                (singular) that
21   was not made "on time", but was never stated nor agreed to be                    sole or
22   exclusive remedy for any one or more              (plural) that are not made at all, and
23   especially not for all three          not being made at all. Little Orbit is trying to
24   stretch the language of Paragraph 4 beyond its clear logical and plain grammatical
25   meaning, because LO lacks the intention and also apparently                         to
26   make the required                         However, it is clear that Paragraph 4 was
27
28   1 The email attached as Ex                       ecl. clearly shows that LO plans to
     skip all three agreed-upon                            to covertly impose its own
     misguided and erroneous definition o
                                               -3-
Case 8:20-cv-00089-DOC-JDE Document 62-3 Filed 04/16/21 Page 5 of 8 Page ID #:547




 1   intended to address only the timing of             , and not to establish an exclusive
 2   remedy forn failing to make one or more                   ever or at all.
 3        It should be noted that, if the game sells well, then the early
 4                provides               with no additional          at all. Rather, it only
 5   improves             and helps                get part of the back-end
 6                      This potential "early"              is exactly the same as
 7
 8               did not intend to and would not have bargained away a minor advance
 9   in           as the only and exclusive remedy for. skipping, keeping and
10   pocketing
11        The fourth major issue is that LO has threatened that it will not market or
12   promote the game if Descendent's correct definition of
13                       enforced or accepted. (Ex. B to Peterson Decl.).
14        However, as                                         has a legal obligation to use its
15   best efforts in good faith to maximize and promote sales of the game. See Branley
16   v. Crosby Research Foundation, Inc., 73 Cal. App. 2d 103, 112 (1st Div. Ct. App.
17   1946), citing Cal. Civ. Code §§ 1655,1656. See also Wolf v. Walt Disney Pictures
18   & Television, 162 Cal. App. 4th 1107, 1120 (2nd Dist. Ct. App. 2008) (covenants to
19   use good faith and best efforts is "routinely implied" when
20                   in exchange for a percentage of profits or royalties); Vectren
21   Communications Services v. City of Alameda, 2009 U.S. Dist. LEXIS 72811 * 13
22   (N.D. Cal. August 18, 2009); Ekland Marketing Company of California, Inc. v.
23   Lopez, 2007 U.S. Dist. LEXIS 48391 *4 (E.D. Cal. June 5, 2007). Cf. Cal. Comm.
24   Code §2306(2)                       contracts for the sale of goods require the buyer
25   "to use best efforts to promote their sales."). This includes at least the reasonable
26   and customary amount of advertising and promotion.
27
28

                                                 -4-
Case 8:20-cv-00089-DOC-JDE Document 62-3 Filed 04/16/21 Page 6 of 8 Page ID #:548




 1         Therefore, Defendants request the Court to order that,
 2             use its best efforts in good faith to develop, market, advertise, and sell the
 3   game.
 4         A written settlement memorialization which Descendent believes accurately
 5   reflects the parties' agreement as reflected in the Binding Settlement Terms Sheet is
 6   attached to the Peterson Decl. as Exhibit C.
 7         Descendent requests the Court to order LO to sign Exhibit C and to.
 8                                   that should have been                        (plus a
 9   month or so for the reasonable amount of time normally required to negotiate a
10   written settlement memorialization).
11         Descendent further requests that the Court permanently retain jurisdiction to
12   enforce the Binding Settlement Terms Sheet and written memorialization of
13   settlement.
14   III. CONCLUSION
15         In conclusion, Defendants respectfully request the Court to permanently
16   extend the Court's jurisdiction over the settlement in this case, to hear and decide
17   Defendants' motion to enforce the Binding Settlement Terms Sheet, and to order LO
18   to sign Exhibit C to the Peterson Decl. and to promptly
                                                        ■
19                 due under the Binding Settlement Terms Sheet. Pursuant to Paragraph
20    18 of the Binding Settlement Terms Sheet, the Court should also order LO to pay
21   Defendants'                                                           incurred in
22   getting LO to comply with the Binding Settlement Terms Sheet and to sign off on
23   the written settlement memorialization (16 to the Michael C. Whitticar Declaration
24   filed concurrently herewith).
25
26
27
28

                                                -5-
Case 8:20-cv-00089-DOC-JDE Document 62-3 Filed 04/16/21 Page 7 of 8 Page ID #:549




 1   Dated: April 16, 2021             Respe t lly sup mitted,
 2
                                       By:
 3                                              Counsel
 4
                                       Nada. L Shamonki (SRN 205359)
 5                                     MINTZ LEVIN COHN FERRIS GLOVSKY
 6                                     AND POPEO P.C.
                                       2029 Century Park East, Suite 3100
 7                                     Los Angeles, CA 90067
 8                                     Telephone: (310) 586-3200
                                       Facsimile: (310) 586-3202
 9                                     Email: nshamonki@mintz.com
10
                                       Michael C. Whitticar (admitted pro hac vice)
11                                     NOVA IP Law, PLLC
12                                     7420 Heritage Village Plaza, Suite 101
                                       Gainesville, VA 20155
13                                     Tel: 571-386-2980
14                                     Fax: 855-295-0740
                                       E-mail: mikew@novaiplaw.com
15
16                                     Counselfor Defendants

17
18
19
20
21
22
23
24
25
26
27
28

                                          -6-
Case 8:20-cv-00089-DOC-JDE Document 62-3 Filed 04/16/21 Page 8 of 8 Page ID #:550




 1                                CERTIFICATE OF SERVICE
 2         I, the undersigned, certify and declare that I am over the age of 18 years,
 3   employed in the County of Los Angeles, State of California, and am not a party to
 4   the above-entitled action.
 5         On April 16, 2021, I filed a copy of the following document(s):
 6   [REDACTED] MEMORANDUM OF POINTS AND AUTHORITIES IN
     SUPPORT OF DEFENDANTS' MOTION TO ENFORCE THE BINDING
 7
     nalfIV'FI NOTNTIN
                     RI31
 8
     By electronically filing with the Clerk of the Court using the CM/ECF system which
 9   will send notification of such filing to the following:
10
       • Leo Edward Lundberg , Jr
11
          leo.law.55@gmail.com
12
       • Michael Danton Richardson
13
          mdantonrichardson@yahoo.corn
14
15
           Executed on April 16, 2021, at Los Angeles, California. I hereby certify that
16
     I am employed in the office of a member of the Bar of this Court at whose direction
17
     the service was made.
18
                                           is! Diane Hashimoto
19                                         Diane Hashimoto
20
21
22
23
24
25
26
27
28

                                              -1-
